Citation Nr: 1725667	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  03-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of surgical treatment of an abdominal aortic aneurysm at a VA medical facility in November 2000.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to January 1963. 

This appeal came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran presented testimony before a Veterans Law Judge (VLJ) in October 2003. A copy of the transcript of the hearing is part of the record. In December 2015, the Veteran was advised that the VLJ who had presided over his hearing was no longer employed by the Board; he was offered the opportunity to present testimony at an additional hearing. In March 2016, the Veteran responded that he did not wish to have an additional hearing.

This matter was originally denied by the Board in a May 2004 decision. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an order dated May 2006, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Court's decision. The Court's decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which, in January 2008, summarily affirmed the Court's May 2006 Judgment.

In May 2015, the Board again denied the Veteran's claim, and upon appeal, the Court granted the parties' Joint Motion for Remand (JMR), which vacated the May 2015 decision and returned the case to the Board.

In April 2016, the Board again denied the Veteran's claim, which was once again appealed to the Court. However, in February 2017, the Court granted the parties' JMR, which vacated the April 2016 decision and returned the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On May 19, 2017, VA was notified (through an application for burial benefits and a death certificate) that the appellant died in April 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


